 
Exhibit 10.34
 
[SanDisk Corporation Letterhead]
 
Date: March 20, 2002
 
To: 
 
Tower Semiconductor Ltd.

      
 
P.O. Box 619

      
 
Migdal Haemek 23105

      
 
Israel

      
 
Fax: +972-4-654-7788

      
 
Atten: Co-Chief Executive Officer

 
cc: 
 
Yigal Arnon & Co.

      
 
One Azrieli Center

      
 
Tel-Aviv 67021

      
 
Israel

      
 
Fax: +972-3-608-7714

      
 
Attention: David H. Schapiro, Adv.

 
Re: Amendment to Payment Schedule of Series A-3 and Series A-4 Additional
Purchase Obligations
 
Dear Sirs,
 
With regard to the undersigned’s obligation to exercise the Series A-3 and
Series A-4 Additional Purchase Obligations, as provided for in its Fab 2
Investment Agreements, all capitalized terms as defined therein, the undersigned
hereby agrees that its agreements shall be amended as follows:
 

 
1. 
 
Wafer Partner and Equity Partner Undertaking.    The undersigned hereby confirms
that in accordance with the terms set forth hereunder, it will advance the
payment of the entire Series A-3 Additional Purchase Obligation by no later than
April 5, 2002 or 2 business days following shareholder approval of this
Amendment, without regard to whether the Series A-3 Mandatory Exercise Events
occurs, and it will advance the payment of the entire Series A-4 Additional
Purchase Obligation by no later than October 1, 2002, without regard to whether
the Series A-4 Mandatory Exercise Events occurs.

 

 
2. 
 
Wafer Partner.

 

 
    
 
In consideration of its undertaking to advance the Series A-3 Additional
Purchase Obligation, by no later than April 5, 2002 or 2 business days following
shareholder approval of this Amendment without regard to whether the Series A-3
Mandatory Exercise Events occurs, and to advance the Series A-4 Additional
Purchase Obligation, by no later than October 1, 2002, without regard to whether
the Series A-4 Mandatory exercise Events occurs, following each payment advance,
(i) the undersigned will be



--------------------------------------------------------------------------------

 

 
    
 
issued fully-paid and non-assessable ordinary shares of Tower equivalent to
sixty percent of the amount of the payment made in connection with the Series
A-3 Additional Purchase Obligation and the Series A-4 Additional Purchase
Obligation, divided by the average trading price for the ordinary shares during
the 30 consecutive trading days preceding the date of actual payment, provided
that such average trading price will not exceed $12.50, and (ii) the
undersigned’s Pre-Paid Credit Accounts will be increased by the amount
equivalent to forty percent of the amount of the payment made in connection with
the Series A-3 Additional Purchase Obligation and the Series A-4 Additional
Purchase Obligation, which will be applicable against Fab 2 production purchases
as soon as such production commences at Fab 2, provided that until July 1, 2005
such amounts that are added to the Pre-Paid Credit Account may be applied
towards only 7.5% of Fab 2 wafer purchases made by the undersigned.

 

 
3.
 
Equity Partner.

 

 
    
 
In consideration of its undertaking to advance the Series A-3 Additional
Purchase Obligation, by no later than April 5, 2002 or 2 business days following
shareholder approval of this Amendment without regard to whether the Series A-3
Mandatory Exercise Events occurs, and to advance the Series A-4 Additional
Purchase Obligation, by no later then October 1, 2002, without regard to whether
the Series A-4 Mandatory Exercise Events occurs, following each payment advance,
the undersigned will be issued fully-paid and non-assessable ordinary shares of
Tower equivalent to the amount of the payment made in connection with the Series
A-3 Additional Purchase Obligation and the Series A-4 Additional Purchase
Obligation, divided by the average trading price for the ordinary shares during
the 30 consecutive trading days preceding the date of actual payment, provided
that such average trading price will not exceed $12.50.

 

 
4.
 
Approvals.    This Amendment is subject to shareholder and third party
approvals, as may be applicable.

 

 
5.
 
Entire Agreement.    All over provisions of the undersigned’s Fab 2 Investment
Agreements shall remain unchanged.

 
/s/ ELI HARARI

--------------------------------------------------------------------------------

WAFER OR EQUITY PARTNER

 

             
Company:
    
SanDisk Corporation
                           
By:
    
Eli Harari
                           
Title:
    
President
                           
Date:
    
March 20, 2002
             



2